DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 11, and 17 have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5117829 A).
With regards to claims 1, 7, 11, and 17 Miller discloses a patient alignment system having a processor and memory (column 7, lines 49-64) and method comprising: acquiring a current gamma angle before radiation beams of a radiation source illuminate a treatment body part (Abstract; selecting an angle of the treatment beam based on image data); acquiring a reconstructed image corresponding to the current gamma angle, the reconstructed image being an image reconstructed according to an image of the treatment body part acquired in advance (column 13, lines 21-32; generating digitally reconstructed radiographs (DRR’s) produced from CT scan data corresponding to a beam’s eye view, i.e. treatment beam angle); acquiring an image guide radiation therapy (IGRT) image of the treatment body part corresponding to the current gamma angle, wherein the IGRT image is an image generated by an image guide system (column 15, lines 38-56; additional PSR radiographs are obtained with a beam’s eye view); and comparing the reconstructed image with the IGRT image to obtain a deviation of a position of the treatment body part, and sending out the deviation, so that the position of the treatment body is adjusted according to the deviation when the deviation is greater than a preset threshold (column 15, lines 52-68; PSR beam’s eye view images are compared to corresponding DRR beam’s eye view images to determine if a discrepancy (preset threshold) exists in order to make appropriate adjustments such as the table position or agulation angle). Miller fails to specify wherein the gamma angle being an angle between a vertical plane and a 
With regards to claims 2 and 12, Miller discloses wherein the acquiring a current gamma angle before radiation beams of a radiation source illuminate a treatment body part comprises: acquiring a treatment plan that includes at least one gamma angle; and determining the current gamma angle from the at least one gamma angle (Abstract; selecting an angle of the treatment beam based on image data during treatment planning).
With regards to claims 3 and 13, Miller discloses wherein before acquiring the reconstructed image corresponding to the current gamma angle, the method further comprises: acquiring the image of the treatment body part (column 10, lines 51-53; obtaining CT images of a target region); and reconstructing a reconstructed image corresponding to each of the at least one gamma angle according to the image of the treatment body part (column 10, lines 28-42; generating DRR image of a view line, i.e. beam’s eye view); the acquiring a reconstructed image corresponding to the current gamma angle comprises: acquiring the reconstructed image corresponding to the current gamma angle from the reconstructed images corresponding to the at least one gamma angle (column 10, lines 28-42; generating DRR image of a view line, i.e. beam’s eye view).

With regards to claim 5 and 15, Miller does not explicitly teach the claimed step. However, Miller does teach it was known to compare images to calculate an offset between predetermined points in order to make adjustments to thereby eliminate the offset (column 15, lines 2-37). Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed step in order to ensure proper alignment and positioning.
With regards to claim 6, 8, 16, and 18, Miller does not explicitly teach the claimed step. However, Miller does teach wherein a physical simulation is carried out by repositioning the patient within the pod and positioning the pod within the X-ray system so that the X-rays enter the tissue volume at the same angle as specified for a particle radiation beam in accordance with the treatment plan. The resulting physical simulation radiograph (PSR) is compared to the appropriate DRR to verify that it is essentially the same. If the comparison is essentially the same, then the patient and pod are moved to the beam delivery system and the pod is positioned so that the radiation beam will enter the tissue volume at the desired angle. However, before actually irradiating the target tissue with the radiation beam, a further X-ray exposure of the tissue volume is made using an X-ray source mounted in the nozzle of the beam delivery system. This X-ray source is mounted to provide X-ray radiation to the tissue volume that is substantially aligned with the radiation dose delivered by the radiation beam. The X-ray radiation from the nozzle of the beam delivery system produces yet 
With regards to claim 9, Miller does not teach the claimed step. However, those skilled in the art appreciate that collision detectors were considered common knowledge. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed step in order to prevent injury to the patient.
With regards to claims 10 and 19, Miller discloses wherein the deviation comprises translation data and angle data, and the adjusting the position of the treatment body part according to the deviation comprises: translating the treatment couch according to the translation data; and rotating the treatment couch according to the angle data, or converting the angle data into translation data, and translating the treatment couch according to the converted translation data (column 8, lines 18-23; column 13, line 50-column 14, line 2).
With regards to claim 20, Miller does not teach the claimed processor. However, such a modification would have been known and considered obvious to reduce setup time. As such, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Miller with the claimed processor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884